MEMORANDUM OPINION
BUSSEY, Judge.
This is a companion case of Adams v. State of Oklahoma, 462 P.2d 348, and this Court having previously determined that the judgment and sentence rendered against the co-defendant should be reversed and remanded for a new trial, and it appearing to the Court that the facts in the instant case are identical with those in Adams v. State, supra;
It is therefore the order of this Court that the judgment and sentence rendered against Danny Johnson, in the District Court of Mayes County, Oklahoma, Case No. 1820, be, and the same is hereby, reversed and remanded for a new trial, and the Clerk of this Court is directed to issue the mandate forthwith.
BRETT, P. J., concurs.